Stockton, J.-
-The statute provides that- either party may have the right to appeal from the assessment made by the commissioners, to the district court, within thirty days after the same is made. But how the appeal is to be taken and perfected, is not pointed out. In the absence of any prescribed mode by statute, we will not undertake to say, that the only mode is by notice to the opposite party, within thirty days. Such notice would, perhaps, be competent for the purpose, and is, perhaps, indispensible to a trial anew in the district court. But we do not see why the course adopted in the present instance, is not quite sufficient to give the district court jurisdiction of the cause on appeal; nor why the same should be dismissed, because notice thereof was not given to the plaintiffs within the thirty days limited by the act.
As the statute has not laid down a definite mode of taking the appeal, this court will not undertake to establish an absolute rule for every case. Each case must be governed, in some measure, by its own circumstances. We - think a recognizance in the form prescribed by the statute, in caée of an appeal from the judgment of a justice of the peace, and filed either with the sheriff, or in the district court, is sufficient for the ordinary purposes of justice. We think the defendant, in this instance, has done all that could in reason be required of him, to entitle him to have his damages assessed by a jury in the district court. The *516notice to the plaintiffs, within the thirty days, was not the only legitimate method of taking the appeal.
Judgment affirmed.